Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-26 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,881,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent teach an adjustable shelf system, comprising: a first shelf section  comprised of a first L-shaped portion having a first leg and a second leg and a first adjustable portion  interconnected to the first leg of the first shelf section to form a first slidable connection, whereby sliding the first adjustable portion relative to the first leg of the first L-shaped portion adjusts a length of the first shelf section; a second shelf section comprised of a second L-shaped portion having a first leg and a second leg and a second adjustable portion interconnected to the first leg of the second shelf section to form a second slidable connection, whereby sliding the second adjustable portion relative to the first leg of the second L-shaped portion adjusts a length of the second shelf section, the second leg of the first L-shaped portion interconnected to the second leg of the second L-shaped portion to form a third shelf section, whereby sliding the second leg of the first L-shaped portion relative to the second leg of the second L-shaped portion adjusts a length of the third shelf section, the first, second and third shelf sections together forming a U-shaped shelf; a plurality of legs attached to an underside of the U-shaped shelf, each of the plurality of legs being adjustable in height.  Wherein the first adjustable portion is comprised of a first base portion from which a first plurality of fingers depend and the first leg of the first L-shaped portion defines a first plurality of channels, each configured to receive one of the first plurality of fingers to form the first slidable connection when the first plurality of fingers are inserted into the first plurality of channels.  Wherein the second adjustable portion is comprised of a second base portion from which a second plurality of fingers depend and the first leg of the second L-shaped portion defines a second plurality of channels, each configured to receive one of the second plurality of fingers to form the second slidable connection when the second plurality of fingers are inserted into the second plurality of channels.   Wherein the second leg of the first L- shaped portion defines a third plurality of channels and the second leg of the second L-shaped portion comprises a third plurality of fingers, the third plurality of channels each configured to receive one of the third plurality of fingers to form the third slidable connection when the third plurality of fingers are inserted into the third plurality of channels.   Wherein the first L-shaped portion includes a first base plate that forms a bottom of each of the first and third plurality of channels, 29each of the first and third plurality of channels being rectangular in shape and each sized to receive a respective finger of the first and third plurality of fingers. Further comprising a plurality of legs attached to an underside of the U-shaped shelf, each of the plurality of legs being adjustable in height.  Wherein the second adjustable portion is comprised of a second base portion from which a second plurality of fingers depend and the first leg of the second L-shaped portion defines a second plurality of channels, each configured to receive one of the second plurality of fingers to form the second slidable connection when the second plurality of fingers are inserted into the second plurality of channels.  Wherein each of the plurality of legs are comprised of first and second leg portions, the first and second leg portions connected in a telescopic manner to allow adjustment of height of each of the plurality of legs.  Wherein a first leg of the plurality of legs is attached to an underside of the first adjustable portion, a second leg of the plurality of legs is attached to an underside of the second adjustable portion, a third leg of the plurality of legs is attached to an underside of the first L-shaped portion and a fourth leg of the plurality of legs is attached to an underside of the second L-shaped portion.  Wherein the first L-shaped portion includes a first base plate that forms a bottom of each of the first and third plurality of channels, each of the first and third plurality of channels being rectangular in shape and each sized to receive a respective finger of the first and third plurality of fingers.  Wherein each of the plurality of first, second and third channels are formed by upwardly depending walls from a respective base plate and upper surface wall sections that define slots sized and shaped to receive a top portions of each respective on of the plurality of first, second and third fingers, such that a respective top surface of each of the upper surface wall sections and top surfaces of each of the top portions of respective fingers are substantially coplanar when the fingers are inserted into respective channels.  Wherein each of the plurality of upper surface wall sections overhang one or more respective channels to define a plurality of slots between adjacent upper surface wall sections and each finger of the plurality of first, second and third fingers define stepped top portions, each stepped top portion configured to fit within a respective one of the plurality of slots so that top surfaces of the plurality of upper surface wall sections and of each of the plurality of first, second and third fingers define a substantially continuous surface along locations of finger to channel engagement.  
Since claims 21-26 and 31-33 are anticipated by claims 1-13 of the patent,  they are not patentably distinct therefrom. Thus, the invention of claims 1- 13 of the patent is in effect a species of the generic invention of claims 21-26 and 31-33 .  It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 21-26 and 31-33 are anticipated (fully encompassed) by claims 1-13 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-13.
For claim 26, the patent fails to teach that the first leg portions are crescent shaped tubes. However, crescent shaped tubes are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of the patent by making them crescent shaped, for aesthetic reasons.
Claim 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,881,198 in view of Dreiband (9,010,010).  The patent fails to teach that of the plurality of legs are adjustable in height via tabs and slots.  Dreiband teaches telescopic adjustable legs (12) for a support. Wherein each of a first leg portion includes a self-biasing tab (40 of Dreiband) and each of a second leg portion includes a plurality of evenly spaced and horizontally extending slots (17 of Dreiband) so that when the second leg portion is inserted into the first leg portion, retraction of the tab away from the second leg portion allows the first and second leg portions to slide relative to one another and releasing the tab allows the tab to engage with one of the plurality of slots such that the first leg portion is held to second leg portion by an engagement of the tab with the one of the plurality of slots.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the patent by using alternate legs thereon, i.e. using the adjustable legs of Dreiband in place of the adjustable legs presently used (by keeping the leg section attachments), to provide a height adjustable shelf system that is more controlled.
For claim 28, the patent in view of Dreiband further teaches an upper end of each of the plurality of legs is configured to mate with the U-shaped shelf by sliding engagement, wherein an upper end of each leg includes a perimeter wall that extends above a top surface of the upper end, the perimeter wall defines a channel to receive a lip of a respective shelf portion to secure the respective shelf portion to the leg.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cougias (2,545,844). Cougias teaches an adjustable shelf system (Fig. 1), comprising: a first shelf section (7) comprised of a first L-shaped portion having a first leg (vertical portion) and a second leg (horizontal portion); and a second shelf section (8) comprised of a second L-shaped portion having a first leg (vertical portion) and a second leg (horizontal portion), the second leg of the first L-shaped portion interconnected to the second leg of the second L-shaped portion to form a third shelf section (horizontal rack portion), whereby sliding the second leg of the first L-shaped portion relative to the second leg of the second L- shaped portion adjusts a length of the third shelf section, the first, second and third shelf sections together forming a U-shaped shelf, wherein the second leg of the first L- shaped portion defines a first plurality of channels (spaces with 15 therein) and the second leg of the second L- shaped portion comprises a first plurality of fingers (9), the first plurality of channels each configured to receive one of the first plurality of fingers to form a slidable connection when the first plurality of fingers are inserted into the first plurality of channels wherein a top surface of the first L-shaped portion, including top surfaces of each portion interposed between the first plurality of channels, and a top surface of the first adjustable portion, including top surfaces of each of the first plurality of fingers, are planarly aligned (Fig. 3).
Cougias further teaches an adjustable shelf system (Fig. 1), comprising: a first elongate shelf section (7); a second elongate shelf section (8), the first shelf section interconnected to the second shelf section, whereby sliding the first shelf section relative to the second shelf section adjusts a combined length of the first and second elongate shelf sections shelf section, the first elongate shelf section defining a first plurality of channels (spaces with 15) and the second elongate shelf section comprising a first plurality of fingers (9), the first plurality of channels each configured to receive one of the first plurality of fingers to form a slidable connection when the first plurality of fingers are inserted into the first plurality of channels.  Wherein a top surface of the first elongate shelf section, including top surfaces of each portion interposed between the first plurality of channels, and a top surface of the second elongate shelf section, including top surfaces of each of the first plurality of fingers, are planarly aligned (see planarly aligned surfaces in Fig. 3).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (6,142,321). West teaches an adjustable shelf system (Fig. 1), comprising: a first elongate shelf section (110); a second elongate shelf section (160), the first shelf section interconnected to the second shelf section, whereby sliding the first shelf section relative to the second shelf section adjusts a combined length of the first and second elongate shelf sections shelf section, the first elongate shelf section defining a first plurality of channels (spaces between bar members) and the second elongate shelf section comprising a first plurality of fingers (bar members), the first plurality of channels each configured to receive one of the first plurality of fingers to form a slidable connection when the first plurality of fingers are inserted into the first plurality of channels.  Wherein a top surface of the first elongate shelf section, including top surfaces of each portion interposed between the first plurality of channels, and a top surface of the second elongate shelf section, including top surfaces of each of the first plurality of fingers, are planarly aligned (see planarly aligned surfaces in Fig. 1).

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
Claims 29, 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.  The art rejection of claim 20 over West was not discussed in the arguments. Furthermore, even with the limitations added to this claim in the amendment, West still applies, as discussed above. Note: the limitations added were not originally dependent on claim 20 (or claim 19).  Finally, because of the amendment to claims 19 and 20, the reference of Cougias (2,545,844) can be applied.
In the Affidavit filed October 17, 2022, the inventorship change for patent 10,881,198 has been settled as fact. The inventors of this application are recognized as the inventors of the patent.  Therefore, the art rejections over this reference have been withdrawn. However, with this inventorship change, which was published on May 31, 2022 after the first action in this case, a double patent rejection can now be applied to several of the claims, as discussed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is (571)272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-272-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
November 9, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637